ACCEPTED
                                                                   03-16-00067-CV
                                                                         12073043
                                                        THIRD COURT OF APPEALS
                                                                   AUSTIN, TEXAS
                                                               8/9/2016 2:34:13 PM
                                                                 JEFFREY D. KYLE
                                                                            CLERK
                NO. 03-16-00067-CV

           IN THE COURT OF APPEALS          FILED IN
       FOR THE THIRD DISTRICT OF TEXAS3rd COURT OF APPEALS
                                          AUSTIN, TEXAS
               AT AUSTIN, TEXAS
                                         8/9/2016 2:34:13 PM
                                           JEFFREY D. KYLE
               LATISHA MCFADDEN,                 Clerk

                     Appellant,

                         v.

      GREG OLESKY AND ROGELIO SANCHEZ,
                   Appellees.


   ON APPEAL FROM THE 353rd DISTRICT COURT OF
 TRAVIS COUNTY, TEXAS, CAUSE NO. D-1-GN-04-001222

SECOND UNOPPOSED MOTION FOR EXTENSION OF TIME
           TO FILE APPELLEES’ BRIEF



                 ANNE L. MORGAN, CITY ATTORNEY
                 MEGHAN L. RILEY, CHIEF, LITIGATION
                 H. GRAY LAIRD III
                 State Bar No. 24087054
                 Assistant City Attorney
                 City of Austin Law Department
                 P. O. Box 1546
                 Austin, Texas 78767-1546
                 (512) 974-1342 (Telephone)
                 (512) 974-1311 (Facsimile)
                 gray.laird@austintexas.gov
                 COUNSEL FOR APPELLEES
TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to TEX. R. APP. P. 10.1 and 38.6(d), the Appellees Greg Olesky

and Rogelio Sanchez, file this Unopposed Second Motion to Extend Time to File

Appellees’ Brief.

      Appellees’ brief is currently due on August 17, 2016.

      Counsel for Appellees requests a 21-day extension of time to file their brief,

making the brief due on September 7, 2016. This is the second request for

extension of time to file the Appellee’s brief.

      Counsel for Appellees relies on the following reasons to explain the need for

the requested extension:

      1.    During the course of reviewing the trial court record in this case
      and preparing the Appellees’ brief, counsel for Appellees discovered
      that a portion of Appellee Rogelio Sanchez’s trial testimony was
      missing from the trial transcript which was filed by the court reporter .
      Specifically, the direct examination of Sanchez conducted by counsel
      for Appellees is not contained within the transcript filed as the
      reporter’s record, although it had previously been designated by
      Appellant to be included in the trial court record. Counsel for
      Appellees has notified the court reporter and requested that the direct
      exam of Sanchez be transcribed and filed as an amendment to the
      reporter’s record. The court reporter has advised counsel for
      Appellees that the amended reporter’s record likely will not be
      completed until the week of August 15, 2016.

      2.     Since Appellee’s brief is currently due on August 17, 2016,
      counsel for Appellees seeks this extension of time in order to have
      sufficient time to review the amended court reporter’s record and to
      be able to prepare a cogent and succinct brief to aid this Court in its
      analysis of the issues presented. This request is not sought for delay
      but so that justice may be done.


                                                                             Page 2 of 4
      The undersigned has conferred with opposing counsel, and he has indicated

that his client does not oppose this motion.

      All facts recited in this motion are within the personal knowledge of the

counsel signing this motion, therefore no verification is necessary under Rule of

Appellate Procedure 10.2.

                             PRAYER FOR RELIEF

      For the reasons set forth above, Appellees request that this Court grant this

Unopposed Second Motion to Extend Time to File Appellee’s Brief and extend the

Deadline for Filing the Appellee’s Brief up to and including September 7, 2016.

Appellees further request all other relief to which they may be entitled.

                                      Respectfully submitted,
                                      /s/ H. Gray Laird III
                                      H. Gray Laird
                                      State Bar No. 24087054
                                      Assistant City Attorney
                                      City of Austin Law Department
                                      P. O. Box 1546
                                      Austin, Texas 78767-1546
                                      (512) 974-1342 (Telephone)
                                      (512)974-1311 (Facsimile)
                                      gray.laird@austintexas.gov
                                      Counsel for Appellees

                          CERTIFICATE OF CONFERENCE

      I certify that I conferred with counsel for Appellant regarding this motion on

August 9, 2016 and that Appellant is not opposed to this motion.

                                      /s/ H. Gray Laird III
                                      H. Gray Laird III

                                                                            Page 3 of 4
                            CERTIFICATE OF SERVICE

      I certify that on August 9, 2016, I served a copy of this motion to the

following counsel by electronic service:

Donald J. McCarthy
808 W. 11th Street
Austin, TX 78701
512-477-1901 (facsimile)
Counsel for Appellant

                                    /s/ H. Gray Laird III
                                    H. Gray Laird III




                                                                     Page 4 of 4